Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-28 have been elected for examination
Claim  11 has been rejected
Claims 12-28 are objected to
Claims 1-10 have been allowed
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharon et al. US publication no. 2011/0252288 (Hereinafter Sharon).
2.	In regard to claim 11, Sharon teaches:
A semiconductor device comprising: 
a first memory region and a second memory region configured 5to store transmission data having "M"-number of bits during a write operation and configured to output the stored transmission data during a read operation; and 
(Figure 8, ref. (810) & (812) & (830) and section [0053] in Sharon)
a first fail information storage region including a first parity region and a second parity region, 
(Figure 8, ref. (814) & (815) & (835) and sections [0053]-[0055] in Sharon)
wherein the first and second 10parity regions are configured to store a parity having "N"-number of bits during the write operation and configured to output the stored parity during the read operation, 
(Figure 8, ref. (814) & (815) & (835) and sections [0053]-[0055] in Sharon)
wherein the first parity region is configured to store or output the parity generated during the write operation or the read operation 15which is applied to the first memory region, 
(Figure 8, ref. (814) & (815) & (835) and sections [0053]-[0055] in Sharon)
wherein the second parity region is configured to store or output the parity generated during the write operation or the read operation which is applied to the second memory region, and wherein "N" and "M" are natural numbers.
(Figure 8, ref. (814) & (815) & (835) and sections [0053]-[0055] in Sharon)

Allowable Subject Matter
3.	Claims 1-10 allowed.
4.	Claims 12-28 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.